Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a securing member (“means” generic place holder)  selectively securing the first and second portions in the closed position (function language).” in Claim 1. This Claim 1 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “a securing member” and function of “selectively securing the first and second portions in the closed position” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0044], “A securing mechanism 230 is used to selectively secure the jewelry storage case 100 in the closed position. Put another way, the securing mechanism 230 is used to selectively secure the first portion 110 to the second portion 120 such that the jewelry storage case 100 can only be opened once the securing mechanism is released 230. In this embodiment, the securing mechanism 230 is in the form of a zipper 240.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bleggi (US 20030062285) in view of Hill (US 20070144986), and further view Sloop (US 4733806).
Regarding Claim 1, Bleggi  teaches a jewelry storage case (Fig 1 case 10 [0029] A case 10 for carrying and storing flexible elongated objects, such as necklace 20 is shown.) comprising: a first portion (Fig. 1 base member 100) having a first surface (Fig. 1 upper surface 102) and a wall (Fig. 1 and 4 annotated) extending from a periphery of the first surface (Fig. 1 upper surface 102); a base (Fig. 1 and 4 separate base insert 130) having a planar surface (Fig. 4 shows the separate base insert 130 being a planar surface) and positioned on the first surface (Fig. 1 upper surface 102) of the first portion (Fig. 1 base member 100); a plurality of projections (Fig. 1 and 4 shows plurality of upwardly extending pegs 150) extending upward from the planar surface of the base (Fig. 1 and 4 separate base insert 130), the projections  (Fig. 1 and 4 shows plurality of upwardly extending pegs 150) spaced apart from one another to receive a portion of jewelry (Fig. 1 shows the plurality of upwardly extending pegs 150 spaced apart and receiving necklace 20), each projection (Fig. 1 annotated) connected (Fig. 4 annotated to show where the connection is) at a first end to the planar surface of the base (Fig. 1 and 4 separate base insert 130) and including a rounded head (Fig. 4 [0033] pegs 150 preferably have a generally rounded head portion 151 thereon to allow for elongated objects 20 to be more easily placed onto and removed from and around said pegs 150) located at a second, opposite end thereof, the projections (Fig. 1 and 4 shows plurality of upwardly extending pegs 150) arranged in rows (Fig. 2 shows rows); a second portion (Fig. 1 lid 200) having a first surface (Fig. 4 annotated) and a wall (Fig. 1 and 4 annotated) extending from a periphery of the first surface (Fig. 4 annotated, a first side of the second portion (Fig. 1 lid 200) hingedly (Fig. 5 hinge 310) connected to a first side of the first portion (Fig. 1 base member 100) allowing relative pivotal movement between open and closed positions ([0034] the lid 200 is pivotally attached by hinges 310 to said base member 100 and is adapted for motion between a closed position and an open position (as shown in FIG. 5).); a blocking member (Fig. 1 and 4 lid insert 180) connected to the first surface (Fig. 4 annotated) of the second portion (Fig. 1 lid 200) and the blocking member having a height such that the rounded head of each projection contacts ([0034] As best shown in FIG. 4, the pegs 150 come in contact with and compress and are partially embedded in said foam material of the lid insert 180 when said lid 200 is attached to said base member 100 in a closed position.) the blocking member (Fig. 1 and 4 lid insert 180) in the closed position (Fig. 4); and a securing member (Fig. securing means latches 302 and latch block 304 [0030] Securing means 300 in the form of latches 302 and latch block 304 are provided for releasable attaching said lid 200 to said base member 100 with said pegs 150 being in contact with said lid 200 when said lid 200 is attached to said base member 100 in a closed position. With this arrangement elongated objects 20 are restrained from movement by said pegs 150 and tangling of said elongated objects 20 is reduced.) selectively securing the first portion (Fig. 1 base member 100) and second portions (Fig. 1 lid 200) in the closed position (Fig. 4).

    PNG
    media_image1.png
    768
    935
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    729
    media_image3.png
    Greyscale


Bleggi  does not teach that adjacent rows of the projections are offset from one another and the blocking member having a height greater than a height of the wall of the second portion.
Hill teaches a holder and organizer with a plurality of pins in a frame. Hill further teaches adjacent rows of the projections are offset from one another (Fig. 1 has been annotated to show that the rows a and rows b are off set from each other. Row a starts closer to the edge than row b, which starts at the first space between the first two pins 106 of row a.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleggi to incorporate the teachings of Hill to have the rows of the plurality of upwardly extending pegs 150 off set with a row starting closer to one side and the second adjacent row starting in the space between the first rows first two pegs (Bleggi) as shown by the Fig. 1 annotated to show that the rows a and rows b are off set from each other so that row a starts closer to the edge than row b, which starts at the first space between the first two pins 106 of row a (Hill) to accommodate articles of different sizes and shapes.
The combination does not teach wherein the blocking member has a height greater than a height of the wall of the second portion.
Sloop teaches a case with a foam pad in the cover for securely holding articles in the lower case part for rapid opening, full visibility, and easy access. Sloop further teaches wherein the blocking member (Fig. 5 molded elastic foam pad 84) has a height greater (Fig. 5 annotated to show that the pad 84 extends further that the cover 18) than a height of the wall (Fig. 5 annotated) of the second portion (Fig. 5 cover 18).

    PNG
    media_image4.png
    839
    720
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Sloop to have the lid insert 180 extend past the annotated wall of the lid 200 to have a greater height extending from the annotated first surface (Bleggi) as shown by the pad 84 height annotated to show it extending beyond the annotated wall height from the top inside surface of cover 18 (Sloop) for better engagement with the held articles to protect them against breaking or damage by preventing movement. 

	Regarding Claim 2, Bleggi teaches wherein each projection (Fig. 1 and 4 plurality of upwardly extending pegs 150) extends upward from the planar surface perpendicularly (Fig. 4 has been annotated with squares to show the pegs 150 are perpendicular with the planar surface of separate base insert 130).

    PNG
    media_image5.png
    363
    793
    media_image5.png
    Greyscale

Regarding Claim 3, Bleggi teaches wherein each projection (Fig. 1 and 4 shows plurality of upwardly extending pegs 150) comprises a body (Fig. 4 annotated) connected (Fig. 4 annotated to show where the connection is) at one end to the planar surface (Fig. 1 and 4 separate base insert 130).

    PNG
    media_image6.png
    321
    729
    media_image6.png
    Greyscale

Regarding Claim 6, Bleggi teaches wherein in the closed position (Fig. 4) the first (Fig. 1 base member 100) and second portions (Fig. 1 lid 200) define an enclosed space ([0034] the lid 200 is pivotally attached by hinges 310 to said base member 100 and is adapted for motion between a closed position and an open position (as shown in FIG. 5).) and in the open position (Fig. 1) the first (Fig. 1 base member 100) and second portions (Fig. 1 lid 200) are adjacent to one another ([0034] the lid 200 is pivotally attached by hinges 310 to said base member 100 and is adapted for motion between a closed position and an open position (as shown in FIG. 5).).

    PNG
    media_image7.png
    768
    935
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    369
    793
    media_image8.png
    Greyscale

Regarding Claim 12, Bleggi teaches each projection (Fig. 1 and 4 annotated upwardly extending peg 150) has a height equal to a height (Fig. 4 is annotated with a square to show 150 and annotated wall have the equal height) of the wall (Fig. 4 annotated) of the first portion (Fig. 1 base member 100).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bleggi (US 20030062285) in view of Hill (US 20070144986) as applied to claim 1 above, and further in view of Durbin (US 4386642).
Regarding Claim 8, Bleggi does not expressly teach where in the securing member includes a zipper extending about and selectively securing remaining sides of the first portion to corresponding remaining sides of the second portion in the closed position.
Durbin teaches a releasably attached carrying case. Durbin further teaches a zipper (Fig. 1 [c.2 l.25-26] the lid and bottom are secured together by means of zippers, as shown in FIG. 1,) extending about and selectively securing remaining sides of the first portion to corresponding remaining sides of the second portion in the closed position ([c.2 l.8-11] a case in the form similar to that of an attache case having a lid portion 2 and a bottom portion 4 connected together along a common edge 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleggi to incorporate the teachings of Durbin to have zippers close the lid and the base member 100 instead of the latches 302 and 304 (Bleggi) for zippers are more convenient to fasten to give a full seal of the opening as shown by the zippers of the attache case having a lid portion 2 and a bottom portion 4 connected together along a common edge 6 (Durbin).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bleggi (US 20030062285) in view of Hill (US 20070144986) as applied to claim 1 above, and further in view of Gupta (US 20100200436).
Regarding Claim 10, Bleggi does not expressly teach wherein the blocking member is removable.
Gupta teaches container with removable liners that hold the contents in place. Gupta further teaches wherein the blocking member (Fig. 6 lid liner 42) is removable (Fig. 6 [0026] the lid liner 42 and the design liner 44 are removable to enable replacement of any damaged or worn liners without requiring replacement of the entire container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleggi to incorporate the teachings of Gupta to have lid insert 180 be removable from lid 200 (Bleggi) as shown by the removable lid liner 42 of the lid 12 (Gupta) to enable replacement of any damaged or worn liners without requiring replacement of the entire container (Gupta [0026]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bleggi (US 20030062285) in view of Hill (US 20070144986) as applied to claim 1 above. 
Regarding Claim 20, Bleggi does teach wherein the projections are equally spaced apart ([0011]).
Bleggi does not explicitly teach wherein a distance between each projection is 0.5, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between pegs 150 smaller1(Bleggi) for it would be obvious to change to accommodate different sized jewelry.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bleggi (US 20030062285) in view of Hill (US 20070144986) as applied to claim 1 above. 
Regarding Claim 20, Bleggi does teach each projection has a height of ½ inch and that the dimensions of the pegs will depend upon the type and dimensions of the retained jewelry ([0033]).
Bleggi does not explicitly teach each projection has a height of 2 cm, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the peg 150 height be taller 2(Bleggi) for it would be obvious to change to accommodate different sized jewelry.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Bleggi does not show, teach or suggest some feature listed on pg. 6-7, and examiner replies that Bleggi teaches the plurality of extending pegs 150 extending from the base insert 130 with an annotated rounded head in Fig. 4 in view of Hill that teaches the projection offset for the combination to have the rows of the plurality of upwardly extending pegs 150 off set with a row starting closer to one side and the second adjacent row starting in the space between the first rows first two pegs (Bleggi) as shown by the Fig. 1 annotated to show that the rows a and rows b are off set from each other so that row a starts closer to the edge than row b, which starts at the first space between the first two pins 106 of row a (Hill) to accommodate articles of different sizes and shapes. Bleggi further teaches the lid 200 connected to the base member by hinge 310 for opening and closing as shown in Fig. 1 and 4. The lid 200 has a lid insert that touches the pegs 150 when in the closed position and in further view of Sloop which teaches the molded elastic foam pad 84 annotated in Fig. 5 to show it has a greater height that the cover’s side wall to have the combination to have the lid insert 180 extend past the annotated wall of the lid 200 to have a greater height extending from the annotated first surface (Bleggi) as shown by the pad 84 height annotated to show it extending beyond the annotated wall height from the top inside surface of cover 18 (Sloop) for better engagement with the held articles to protect them against breaking or damage by preventing movement.
Applicants argues Sloop for being dimensioned to contact the instrument on pg. 7, and Examiner replies that Bleggi teaches [0034] As best shown in FIG. 4, the pegs 150 come in contact with and compress and are partially embedded in said foam material of the lid insert 180 when said lid 200 is attached to said base member 100 in a closed position. Sloop is being used to increase the height of Bleggi’s lid insert 180 to extend past the annotated wall of the lid 200 for better engagement with the held articles to protect them against breaking or damage by preventing movement which would not prevent the insert 180 from the contact that is already occurring during closing by increase.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/             Examiner, Art Unit 3736                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV)(A): In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not es ablish
        patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the cl aimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
        2 MPEP 2144.04(IV)(A): see first footnote for details.